                                                                                                                         1    Joel Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Justin A. Shiroff
                                                                                                                              Nevada Bar No. 12869
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    shiroffj@ballardspahr.com
                                                                                                                         7 Attorneys for Defendant PHH Mortgage
                                                                                                                           Corporation
                                                                                                                         8

                                                                                                                         9                            UNITED STATES DISTRICT COURT
                                                                                                                                                           DISTRICT OF NEVADA
                                                                                                                         10

                                                                                                                         11   DAWN V. MINTUN,                              CASE NO: 2:19-cv-00033-JAD-NJK
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12                      Plaintiff
                                                                                                                                                                           STIPULATION   AND     ORDER             TO
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13                                                EXTEND TIME TO RESPOND                  TO
BALLARD SPAHR LLP




                                                                                                                              vs.
                                                                                                                         14                                                COMPLAINT [ECF NO. 1]
                                                                                                                              EQUIFAX INFORMATION SERVICES,
                                                                                                                         15   LLC; EXPERIAN INFORMATION
                                                                                                                              SOLUTIONS, INC.; and PHH
                                                                                                                         16
                                                                                                                              MORTGAGE ICE CENTER,
                                                                                                                         17
                                                                                                                                                 Defendants.
                                                                                                                         18

                                                                                                                         19         Defendant, PHH Mortgage ICE Center, (“PHH Mortgage”) and Plaintiff Dawn

                                                                                                                         20   V. Mintun, hereby stipulate and agree that PHH has up to and including March 6,

                                                                                                                         21   2019 to respond to Plaintiff’s Complaint (ECF No. 1), to provide PHH Mortgage time

                                                                                                                         22   to investigate Plaintiff’s allegations, to evaluate potential settlement and, if needed,

                                                                                                                         23   to prepare a response. In the event that Plaintiff seeks to conduct the Fed. R. Civ. P.

                                                                                                                         24   26(f) case conference prior to PHH Mortgage responding to the Complaint, counsel for

                                                                                                                         25   PHH Mortgage will participate in the conference.

                                                                                                                         26                             [Continued on next page]

                                                                                                                         27

                                                                                                                         28
                                                                                                                         1          This is the first request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3          DATED this 4th day of February, 2019.
                                                                                                                         4
                                                                                                                              HAINES & KRIEGER, LLC                         BALLARD SPAHR LLP
                                                                                                                         5

                                                                                                                         6    By: /s/ Miles N. Clark                        By: /s/ Justin A. Shiroff
                                                                                                                              David H. Krieger, Esq.                        Joel E. Tasca, Esq.
                                                                                                                         7    8985 S. Eastern Avenue, Suite 350             Justin A. Shiroff, Esq.
                                                                                                                              Henderson, NV 89123                           1980 Festival Plaza Drive, Suite 900
                                                                                                                         8
                                                                                                                              Email: dkrieger@hainesandkrieger.com          Las Vegas, NV 89135
                                                                                                                         9                                                  Email: tasca@ballardspahr.com
                                                                                                                              Matthew I. Knepper, Esq.                      Email: shiroffj@ballardspahr.com
                                                                                                                         10   Miles N. Clark, Esq.
                                                                                                                              KNEPPER & CLARK LLC                     Attorneys for Defendant, PHH
                                                                                                                         11
                                                                                                                              10040 W. Cheyenne Avenue, Suite 170-109 Mortgage ICE Center
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12   Las Vegas, NV 89129
                                                                                                                              Email: matthew.knepper@knepperclark.com
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13   Email: miles.clark@knepperclark.com
BALLARD SPAHR LLP




                                                                                                                         14
                                                                                                                              Attorneys for Plaintiff
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18
                                                                                                                                                                     IT IS SO ORDERED:
                                                                                                                         19
                                                                                                                                                                     __________________________________
                                                                                                                         20                                          U.S. MAGISTRATE JUDGE
                                                                                                                         21
                                                                                                                                                                     DATED: Feb. 5, 2019
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                       2
